                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   UNITED STATES OF AMERICA                          )
                                                     )       No. 3:16-CR-20
   v.                                                )
                                                     )       Judge Collier
   MARK HAZELWOOD                                    )

                                               ORDER

          Before the Court is a motion by Defendant Mark Hazelwood to modify the terms of his

   release to substitute a temporary third-party custodian for his third-party custodian, his wife, for

   the period of December 5–8, 2019, so his wife may travel for unspecified purposes. (Doc. 904.)

   Defendant notes that he has been allowed substitute third-party custodians during his wife’s

   previous travel without incident. Defendant asks to substitute his son, Asa Hazelwood, for this

   period. Counsel represents that Mr. Asa Hazelwood will be informed of his duties as substitute

   custodian and will sign the bond conditions. The Court also notes that Mr. Asa Hazelwood has

   served as a substitute custodian before.      (Doc. 902.)    The United States and Defendant’s

   supervising pretrial services officer defer to the Court. (See Doc. 904 at 2.)

          For good cause shown, the motion (Doc. 904) is GRANTED. Mr. Asa Hazelwood may

   substitute as temporary third-party custodian from December 5 through December 8, 2019. This

   substitution shall be on such terms as may be set by Defendant’s supervising pretrial services

   officer, including any additional signature of bond conditions, if requested.


          SO ORDERED.

          ENTER:

                                                         /s/____________________________
                                                         CURTIS L. COLLIER
                                                         UNITED STATES DISTRICT JUDGE




Case 3:16-cr-00020-CLC-HBG Document 906 Filed 11/27/19 Page 1 of 1 PageID #: 22317
